The opinion of the court was delivered by
Reed, J.
The prosecutor was convicted before the First Criminal Court of Jersey City of violating the provisions of “A supplement to an act entitled ‘An act defining motor vehicles and providing for the registration of the same and uniform rules regulating the use and speed thereof.’ ” Pamph. L. 1905, p. 484. The specific charge was that the prosecutor drove'an automobile along a public highway in Jersey City without having previously filed in the office of the secretary of state a duty-verified declaration, setting forth that he was competent to drive said automobile, and a written statement containing his name, address, a description of the character of his automobile, the name of the maker, manufacturer’s number and the horse-power thereof, and without having previously paid to the secretary of state the registry fee of. one dollar. Also, that the prosecutor, when requested by a patrolman of the police department, did not state the number under which the automobile was registered under the said act.
*531The conviction was affirmed by the Court of Common Pleas of Hudson county. This writ brings up' the last judgment.
On the trial it appeared that the prosecutor was 'a resident of the State of' New York, and that his automobile had been registered in that state in compliance with its statute. It appeared that he had not conformed with those provisions of the New Jersey act, the violation of which is charged in the complaint.
The single question presented now, is whether these provisions are constitutional. It is assigned as a reason why the conviction should be reversed that these provisions are in contravention of the provisions of article 4, section 2 of the constitution of the United States; that they are in contravention of section 1 of the fourteenth amendment of that instrument, and that they contravene our state constitution.
It will first be inquired if these provisions are obnoxious to our state constitution. Are they a legitimate exercise of the police power with which the state is invested ?
No one will question the right of -the state to regulate the method by which the public shall use the public highways. Such regulation, either directly or by a bod}'" to which such power is delegated, is essential to the safety and comfort of those who use a road or street. A simple and familiar instance of the exercise of this power is seen in the statutory direction that the drivers of vehicles meeting shall turn to the -right or left, or, if one wishes to pass another, he shall do so to the right or left of the vehicle in front.
Indeed, no affair has been more frequently the subject of direct legislative regulation or delegated control than the manner in which the public streets shall be used. Dill. Mun. Corp., § 326.
Perhaps the cases which bear most closely upon the question now presented are those dealing with regulations respecting the use of streets by 'street railroad companies. It is true that it requires a franchise before a street can be occupied by such a road. When, however, the franchise is once granted, the use by such road stands upon the same footing as any other use-of the street in respect to any subsequent regulation. *532North Hudson County Railway v. Hoboken, 12 Vroom 71. The introduction of heavy cars, propelled by electricity and capable of great speed, presented for the first time a new danger to pedestrians and to the drivers and occupants of horse-drawn vehicles using the same streets.
For the purpose of protecting these users of the highway, a number of regulations limiting the speed of these cars, requiring a license fee for each car, requiring that certain lights and signals at night should be displayed and that adequate brakes should be employed, have received judicial sanction. In Trenton Horse Railroad Co. v. Trenton, 24 Vroom 132, an ordinance requiring the company to employ an agent, in addition to the driver, to assist in the control of the car and to prevent accidents, was held to be valid. In Traction Company v. Elizabeth, 29 Id. 619, an ordinance prohibiting the placing of salt on any street was upheld. In Cape May Railroad Co. v. Cape May, 30 Id. 393, an ordinance limiting the rate of speed of trolley cars was sustained. In Cape May Railroad Co. v. Cape May, Id. 396, it was held that under the power to regulate the use of the public streets the common council could compel a trolley company to place fenders on the front of each car. In the opinion in this last case will be found a citation of many authorities illustrating the exertion of a control over such companies in their use of the streets. In the opinion in that case, it was said that the ordinance could be tested only in view of the extraordinary propulsive power by which such cars are operated, and the danger arising from the high rate of speed which may be attained, and other dangers incident to their operation in the streets.
Now, turning from the trolley car to the automobile, we see introduced into use on the highways a vehicle propelled by a power as'great and capable of attaining speed still greater than a trolley ear. We see a machine confined to no part of the street, and. which, if driven by an inexperienced or reckless driver, is a menace to all who are entitled to use the street. It seems too obvious for further remark that the legislature has the same right to protect other users of the highways against these dangers as it has to guard them against *533the unrestricted movements of a trolley ear. Therefore, the provisions of the statute which limit the rate of speed, which require the display of signals and the use of efficient brakes, are all appropriate to preserve safety in the use of the road. These requirements, however, will be practically useless unless violators thereof can be detected and punished. The rapidity with which the machines can move renders detection almost impossible, and the arrest of those violators equally difficult. Eor the purpose of aiding in the identification of each machine and of those who are responsible for its movements and conduct, the provisions of section 2 of the amended act are designed. To attain this purpose, the compelled registration of the machine, with the name of its owmer, together with the other particulars descriptive of the machine itself, are, if not efficient, at least suitable. So is the required license to the owmer and the certificate of the registration of his machine.
But it is insisted that the required license fee of one dollar is a tax upon automobiles and imposes upon the owmer a double burden of taxation, which is unconstitutional.
The designated fee is clearly not a tax upon property. Whether it can be regarded as a tax upon an occupation, which, under orir constitution, is entirely distinct from, tax upon property, need not be considered. It need not bo considered because it is obvious that the fee mentioned is imposed as a license fee and not an impost on either property or occupation. Now, assuming, but not admitting, that the power of the legislature itself is as limited as that of a municipal common council, to which power is delegated to license, but not to tax, still there is nothing in the present provision which is in excess of such a power to license.
It is entirely settled that under the police power a license fee can be imposed within the limit of the expense necessarily or probably incurred in issuing the license and of inspecting and regulating the business the license covers.
Indeed, there are authorities holding that for licensing amusements, exhibitions, the keeping of animals, &c., the fee *534exacted may be still greater. North Hudson County Railway v. Hoboken, 12 Vroom 71, 82.
There is nothing to show that the fee of one dollar for each license is in excess of the expense of registration and issuing the license, regardless of any expense of inspection and regulation of the use of these machines.
Nor does the special provisions relating to dealers create any injurious distinction between owners of automobiles. The limited period covered by the license to dealers in respect to any one machine, and the other circumstances which distinguish the situation of a dealer from that of another private owner, renders the special provision respecting the increased fee to be paid by the dealer entirely appropriate.
The conclusion that this imposition is a license fee to be paid for the privilege of having a machine run upon a highway is not a tax seems to dispose of all the constitutional objections resting upon assumed double or special taxation.
Regarded as a license fee, it certainly infringes no provision of our constitution, nor any section of the federal constitution. It applies to all who drive machines in this state, whether resident or non-resident owners. There is no infringement upon the privileges or immunities of any citizen of another state.
Nor does the fourteenth amendment to the federal constitution touch these provisions at all. If, as we have concluded, this legislation is a legitimate exercise of the police power, it is unaffected by that amendment. The only question which the federal courts will consider in dealing with state legislation of this character is whether it is within the police power with which each state is invested. Slaughter-house Cases, 16 Wall. 394; Barber v. Connolly, 113 U. S. 27; Minneapolis v. Beckwith, 129 Id. 26; Lawton v. Steele, 152 Id. 133; L’Hote v. New Orleans, 177 Id. 587. If it is, then it is no infringement of that amendment.
The judgment should be affirmed.